Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sang Won Joo (reg. no. 76494) on March 31, 2021.
The claims have been amended as follows:
Replace claims 1-20 to read as of the following,
1. (Currently Amended) A network infrastructure system for sharing and processing data by using a network infrastructure to which application domains being each composed of an application terminal or an application server are connected in a shared manner, the network infrastructure system comprising: 
at least one processor; and a memory having instructions stored thereon, which, when executed by the at least one processor, cause the at least one processor to implement:
a plurality of network infrastructure nodes storing, processing, and sharing data within the network infrastructure system, 
wherein each of the plurality of network infrastructure nodes corresponds to one of an access network node, an edge network node, and a core network node, which constitute the network infrastructure system, wherein the access network node is configured to provide an interface enabling an end user to connect to the network infrastructure system, the edge network 
wherein each of the access network node, the edge network node and the core network node includes a data processing module including a data transfer function, a data distribution function, a data processing function, and a data sharing function, which are provided to at least one of the application terminal and the application server,
wherein each of the plurality of network infrastructure nodes further includes an optimization engine function: optimizing a network connection, a data storage position, a software execution position so as to satisfy application service requirement (KPI); determining an initial position of application data and application software based on a profile of the application data and application software; and performing optimization for the storage position and the execution position based on an access frequency of the application data, a network transmission amount, and statistical and record information of execution quality of the application software.

2. (Previously Presented) The network infrastructure system of claim 1, wherein each network infrastructure node further includes an application data repository and an application software repository.

3. (Previously Presented) The network infrastructure system of claim 1, wherein the data transfer function is an interface through which all application terminals or application servers within the application domains are connected to the network infrastructure, and transfers data between the application terminals or the application servers in the application domains or application software executed in the network infrastructure nodes based on a name of application data and application software in a request/response manner.

4. (Previously Presented) The network infrastructure system of claim 3, wherein the data transfer function transfers data by performing synchronization based on a name of the data in a one-to-one request/response manner.

5. (Previously Presented) The network infrastructure system of claim 1, wherein when application data is asynchronously transferred in an event-driven manner between N data 

6. (Previously Presented) The network infrastructure system of claim 5, wherein the data distribution function stores and manages a list of receivers that will receive the shared data and criterion information by receiving the published data and the subscription request, and distributes the shared data to the M data consumers that has transmitted the subscription request in an event-driven manner without receiving an additional request by using the receiver list and the criterion information when the data is published.

7. (Previously Presented) The network infrastructure system of claim 1, wherein the data distribution function dynamically determines a storage position and a distribution position of data to be distributed according to a temporal sharing feature and a spatial sharing feature of the data, and a distribution situation of a data generator and a data consumer, and adjusts the storage position and the distribution position of the data according to changes in position of the data generator and the data consumer.

8. (Previously Presented) The network infrastructure system of claim 1, wherein the data distribution function publishes, in addition to raw data generated in the application terminal or application server of all the application domains connected to the network infrastructure, processed data that is regenerated by application software executed in the network infrastructure node within the network infrastructure, and wherein the application software executed in the network infrastructure node within the network infrastructure receives arbitrary data as a data consumer by transmitting a subscription request for the arbitrary data.

9. (Previously Presented) The network infrastructure system of claim 1, wherein the data processing function: receives a service request based on a name of application data and application software information from the application terminal or application server; determines an optimized 

10. (Previously Presented) The network infrastructure system of claim 9, wherein the application data designated base on the name is transferred from the application terminal or application server according to the service request, or stored in an arbitrary repository within the network infrastructure, and the application software designated base on the name is stored in an arbitrary repository within the network infrastructure in advance by an application, executed by being dynamically downloaded in the optimized execution position within the network infrastructure by the data processing function when an execution of the application software is received, and transfers a result of the execution to the application terminal or application server which has transmitted the execution request. 

11. (Previously Presented) The network infrastructure system of claim 10, wherein the optimized execution position of the application software is determined according to a feature of the corresponding application software, wherein as the optimized execution position, a network node positioned closest to data to be processed is determined when an amount of the data to be processed is large, a network node positioned close to a position of the application terminal is determined when a fast processing response to the application terminal is required, a network node possessing a computing resource capable of satisfying a corresponding request is determined when an large amount of the computing resource is required, and a network node using the best optimized network is determined when data to be processed is distributed into various positions.

12. (Previously Presented) The network infrastructure system of claim 9, wherein the data processing function: determines the execution position of the application software that the execution request for the application software has been transmitted from the application terminal or application server based on a name of the application software; downloads the application data from the application domain or from a network internal storage position when the name of the application data designated from the corresponding application terminal or application server has 

13. (Previously Presented) The network infrastructure system of claim 1, wherein each of the plurality of network infrastructure nodes further includes an infrastructure resource management function, wherein the infrastructure resource management function: integrally manages a computing resource, a storage resource, and a network resource of the plurality of network infrastructure nodes distributed within the network infrastructure system; stores application data within the network infrastructure system without a command or control of an operator by distributing the application data by performing auto-scaling of increase, decrease, and error in the resource; and provides an computing environment where the application software is executed.

14. (Previously Presented) The network infrastructure system of claim 1, wherein each of the plurality of network infrastructure nodes further includes a data security function, wherein the data security function manages and provides an encryption key for data sharing between the application domains connected through the network infrastructure, and for data exchanging between an approved data generator and a data consumer.

15. (Previously Presented) The network infrastructure system of claim 14, wherein the data sharing function stores and manages, for integrity verification, an exchanging record of data exchange between the approved data generator and the consumer. 

16. (Canceled) 

17. (Previously Presented) The network infrastructure system of claim 1, wherein each of the plurality of network infrastructure nodes further includes an optimization engine function performing optimization by performing learning using the data distribution function between a data generator and a data consumer according to changes in number and in position of N data generators and M data consumers.

18. (Previously Presented) The network infrastructure system of claim 1, further comprising a cloud node as a network infrastructure node constituting the network infrastructure system, wherein the cloud node includes an application data repository and an application software repository.

19. (Canceled) 




20. (Currently Amended) A plurality of network infrastructure nodes for processing data by using a network infrastructure to which application domains being each composed of an 
at least one processor; and a memory having instructions stored thereon, which, when executed by the at least one processor, cause the at least one processor to implement:
a data processing module storing, processing, and sharing data provided to the network infrastructure system, 
wherein each of the plurality of network infrastructure nodes corresponds to one of an access network node, an edge network node, and a core network node, which constitute the network infrastructure system, wherein the access network node is configured to provide an interface enabling an end user to connect to the network infrastructure system, the edge network node is configured to concentrate the access network nodes, and the core network node is configured to perform connection between the edge network nodes,
wherein each of the access network node, the edge network node and the core network node provides a data transfer function, a data distribution function, a data processing function, and a data sharing function to at least one of the application terminal and the application server,
wherein each of the plurality of network infrastructure nodes further includes an optimization engine function: optimizing a network connection, a data storage position, a software execution position so as to satisfy application service requirement (KPI); determining an initial position of application data and application software based on a profile of the application data and application software; and performing optimization for the storage position and the execution position based on an access frequency of the application data, a network transmission amount, and statistical and record information of execution quality of the application software. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments on pages 20-21 of the Remarks filed on 2/19/2021 were persuasive.  The cited prior arts fail to teach a plurality of network infrastructure nodes storing, processing, and sharing data within the network infrastructure system, wherein each of the plurality of network infrastructure nodes corresponds to one of an access network node, an edge network node, and a core network node, which constitute the network infrastructure system, wherein the access network node is configured to provide an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer

CANADA) or 571-272-1000.
/PHILIP C LEE/Primary Examiner, Art Unit 2454